Exhibit 10.1
AMENDMENT NO. 6
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
April 18, 2011
     This Amendment No. 6 to Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of April 18, 2011, by Ashford OP General Partner, LLC, a Delaware
limited liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Third Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, dated as of May 7, 2007, as amended by
Amendment No. 1 to the Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, dated as of July 18,
2007, Amendment No. 2 to the Third Amended and Restated Agreement of Limited
Partnership, dated as of February 6, 2008, Amendment No. 3 to the Third Amended
and Restated Agreement of Limited Partnership, dated as of March 21, 2008,
Amendment No. 4 to the Third Amended and Restated Agreement of Limited
Partnership, effective as of May 18, 2010, and Amendment No. 5 to the Third
Amended and Restated Agreement of Limited Partnership, dated September 22, 2010
(as so amended, the “Partnership Agreement”), for the purpose of issuing
additional Partnership Units in the form of Preferred Partnership Units.
Capitalized terms used and not defined herein shall have the meanings set forth
in the Partnership Agreement.
     WHEREAS, the Board of Directors (the “Board”) of Ashford Hospitality Trust,
Inc. (the “Company”) and a duly authorized committee thereof adopted resolutions
on March 31, 2011 and April 13, 2011 classifying and designating 3,450,000
shares of Preferred Stock (as defined in the Articles of Amendment and
Restatement of the Company (the “Charter”)) as Series E Preferred Stock;
     WHEREAS, the Board filed Articles Supplementary to the Charter with the
State Department of Assessments and Taxation of Maryland on April 15, 2011,
establishing the Series E Preferred Stock, with such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series E Articles
Supplementary;
     WHEREAS, on April 18, 2011, the Company issued 3,000,000 shares of the
Series E Preferred Stock;
     WHEREAS, the General Partner has determined that, in connection with the
issuance of the Series E Preferred Stock, it is necessary and desirable to amend
the Partnership Agreement to create additional Partnership Units in the form of
Preferred Partnership Units having designations, preferences and other rights
which are substantially the same as the economic rights of the Series E
Preferred Stock.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:
     1. Article 1 of the Partnership Agreement is hereby amended to add the
following definitions:
     “Series E Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 9.000% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on April 15, 2011.
     “Series E Preferred Partnership Interests” shall mean an ownership interest
in the Partnership evidenced by the Series E Preferred Partnership Units, having
a preference in payment of distributions or on liquidation as set forth in this
Amendment.
     “Series E Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series E Preferred Partnership Interests of
all Partners issued under the Partnership Agreement.
     “Series E Preferred Stock” shall mean the Series E Cumulative Preferred
Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Series E Articles Supplementary.
     2. In accordance with Section 4.3 of the Partnership Agreement, set forth
in Exhibit O hereto are the terms and conditions of the Series E Preferred
Partnership Units which are hereby established and issued to Ashford OP Limited
Partner, LLC in consideration of its contribution to the Partnership of the
proceeds from the issuance and sale of the Series E Preferred Stock by the
Company. The Partnership Agreement is hereby amended to incorporate such
Exhibit O as Exhibit O thereto and to replace Exhibit A thereto with a revised
Exhibit A to reflect the issuance of the Series E Preferred Partnership Units.
     3. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.
     4. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
     5. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
[The remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a
Delaware limited liability company, as General
Partner of Ashford Hospitality Limited Partnership
      By:   /s/ David A. Brooks       David A. Brooks, Vice President           
 

 



--------------------------------------------------------------------------------



 



EXHIBIT O
DESIGNATION OF TERMS AND CONDITIONS OF SERIES E
PREFERRED PARTNERSHIP UNITS
     A. Designation and Number. A series of Preferred Partnership Units,
designated as Series E Preferred Partnership Units, is hereby established. The
number of Series E Preferred Partnership Units shall be 3,450,000.
     B. Rank. The Series E Preferred Partnership Units, with respect to rights
to distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series B-1
Preferred Partnership Units, Series D Preferred Partnership Units and all other
Partnership Units issued in the future by the Partnership (“Parity Units”) the
terms of which specifically provide that such Partnership Units rank on a parity
with the Series E Preferred Partnership Units; (c) junior to all Partnership
Units issued by the Partnership the terms of which specifically provide that
such Partnership Units rank senior to the Series E Preferred Partnership Units;
and (d) junior to all of the Partnership’s existing and future indebtedness.
     C. Distributions.
     (i) Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series E Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series E Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series E Preferred Partnership
Unit equal to 9.000% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.25 per Series E Preferred Partnership Unit).
Distributions of Preferred Return on the Series E Preferred Partnership Units
shall be cumulative from the date of original issuance which date is April 18,
2011, whether or not in any distribution period or periods (i) such
distributions shall be authorized by the General Partner, (ii) there shall be
funds legally available for the payment of such distributions or (iii) any
agreement prohibits the Partnership’s payment of such distributions, and such
distributions shall be payable quarterly the 15th day of January, April, July
and October of each year (or, if not a Business Day, the next succeeding
Business Day), commencing July 15, 2011. Any distribution of Preferred Return
payable on the Series E Preferred Partnership Units for any partial distribution
period will be computed on the basis of twelve 30-day months and a 360-day year.
Distributions of Preferred Return will be payable in arrears to holders of
record as they appear on the records of the Partnership at the close of business
on the last day of each of March, June, September and December, as the case may
be, immediately preceding the applicable distribution payment date, which dates
shall be the Partnership Record Dates for the Series E Preferred Partnership
Units. Except for distributions in liquidation or

Exhibit O– Page 1



--------------------------------------------------------------------------------



 



redemption as provided in Sections D and E, respectively, holders of Series E
Preferred Partnership Units will not be entitled to receive any distributions in
excess of cumulative Preferred Returns accrued on the Series E Preferred
Partnership Units at the rate specified in this paragraph. No interest will be
paid in respect of any distribution payment or payments on the Series E
Preferred Partnership Units that may be in arrears.
     (ii) When distributions of Preferred Return are not paid in full upon the
Series E Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series E Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series E Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series E Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series E Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Junior Units or Parity Units or (ii)
redeeming, purchasing or otherwise acquiring any Junior Units or Parity Units,
in each case, if such authorization, payment, redemption, purchase or other
acquisition is necessary to maintain the Company’s qualification as a REIT.
     (iii) No distribution of Preferred Return on the Series E Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.

Exhibit O– Page 2



--------------------------------------------------------------------------------



 



     (iv) In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series E Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
     D. Liquidation Preference.
     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, before any payment or distribution shall be made to or
set apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC,
in its capacity as holder of the Series E Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series E
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series E Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series E Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series E
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
     (ii) Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series E Preferred Partnership Units,
holders of the Series E Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
     (iii) None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
     E. Redemption. In connection with the redemption by the Company of any
shares of Series E Preferred Stock in accordance with the provisions of the
Series E Articles Supplementary, the Partnership shall provide cash to Ashford
OP Limited Partner, LLC for such purpose which shall be equal to the redemption
price (as set forth in the Series E Articles Supplementary), plus all
distributions of Preferred Return accumulated and unpaid to, but not including,
the Redemption Date (as defined in the Series E Articles Supplementary), and one
Series E Preferred Partnership Unit shall be concurrently redeemed with respect
to each share of Series E Preferred Stock so

Exhibit O– Page 3



--------------------------------------------------------------------------------



 



redeemed by the Company. From and after the applicable Redemption Date, the
Series E Preferred Partnership Units so redeemed shall no longer be outstanding
and all rights hereunder, to distributions or otherwise, with respect to such
Series E Preferred Partnership Units shall cease.
     F. Voting Rights. Except as required by applicable law, the holder of the
Series E Preferred Partnership Units, as such, shall have no voting rights.
     G. Conversion. In connection with the conversion by the Company of any
shares of Series E Preferred Stock into shares of Common Stock in accordance
with the provisions of the Series E Articles Supplementary, the Partnership
shall convert Series E Preferred Partnership Units into Common Units and issue
such Common Units to Ashford OP Limited Partner, LLC. The number of Common Units
into which the Series E Preferred Partnership Units are convertible shall be
equal to the number Common Shares into which the Series E Preferred Stock is
then being converted, as set forth in the Series E Articles Supplementary. From
and after the applicable Conversion Date (as such term is defined in the
Series E Articles Supplementary), the Series E Preferred Partnership Units so
converted shall no longer be outstanding and all rights hereunder, to
distributions or otherwise, with respect to such Series E Preferred Partnership
Units shall cease.
     H. Restriction on Ownership. The Series E Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
     I. Allocations. Allocations of the Partnership’s items of income, gain,
loss and deduction shall be allocated pro rata among holders of Series E
Preferred Partnership Units in accordance with Article V of the Partnership
Agreement.
[The remainder of this page intentionally left blank.]

Exhibit O– Page 4